UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-6093



WILLIAM A. VENEY,

                                              Plaintiff - Appellant,

          versus


THOMAS C. YOUNCE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-1172-7)


Submitted:   April 17, 2003                 Decided:   April 23, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William A. Veney, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William A. Veney appeals the district court’s orders denying

his request for injunctive relief and denying his motion for

reconsideration. We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Veney v. Younce, No. CA-02-1172-7 (W.D. Va. Dec. 4, 2002;

Jan. 7, 2003).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2